Case: 20-60750     Document: 00516033500         Page: 1     Date Filed: 09/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 28, 2021
                                  No. 20-60750                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Yanira Del Carmen Torres-De Cabrera; Anderson
   Cabrera-Torres; Kevin Cabrera-Torres,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 228 524
                              BIA No. A209 228 523
                             BIA No. A209 228 704


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60750        Document: 00516033500              Page: 2      Date Filed: 09/28/2021




                                         No. 20-60750


           Yanira Del Carmen Torres-De Cabrera and her minor children are
   natives and citizens of El Salvador. They petition for review of the denial of
   their application for asylum and withholding of removal.
           This court reviews the final decision of the Board of Immigration
   Appeals (BIA) and will only consider the decision of the immigration judge
   where it influenced the decision of the BIA. See Zhu v. Gonzales, 493 F.3d
   588, 593 (5th Cir. 2007). Questions of law are reviewed de novo and factual
   findings for substantial evidence. See id. at 594; Wang v. Holder, 569 F.3d
   531, 536 (5th Cir. 2009). Under the substantial evidence standard, this court
   may not reverse an immigration court’s factual findings unless “the evidence
   was so compelling that no reasonable factfinder could conclude against it.”
   Wang, 569 F.3d at 537. Whether an applicant is eligible for asylum or
   withholding of removal is a factual finding. See Chen v. Gonzales, 470 F.3d
   1131, 1134 (5th Cir. 2006) (citations omitted).
           To be eligible for asylum, the petitioners must show they are unable
   or unwilling to return to El Salvador “because of persecution or a well-
   founded fear of persecution on account of,” as relevant here, “membership
   in a particular social group [(PSG)].” 8 U.S.C. § 1101(a)(42)(A); see also 8
   U.S.C. § 1158(b)(1). Petitioners assert there is substantial evidence that, if
   removed, they would suffer persecution on account of Torres-De Cabrera’s
   membership in a PSG of “Salvadoran women who fear violence and
   delinquency in their home country.” This court has declined to recognize as
   cognizable PSGs that are “exceedingly broad and encompass[] a diverse
   cross section of society.” Orellana-Monson v. Holder, 685 F.3d 511, 521 (5th
   Cir. 2012). Petitioners fail to show their proposed PSG is more than a “catch
   all” of persons fearing persecution. See id. at 518-19. 1



           1
            We lack jurisdiction over Torres-De Cabrera’s briefing regarding narrowing her
   PSG due to her failure to raise it below. See Omari v. Holder, 562 F.3d 314, 319 (5th Cir.
   2009) (holding that the 8 U.S.C. § 1252(d)(1) exhaustion requirement is jurisdictional). To


                                               2
Case: 20-60750         Document: 00516033500               Page: 3      Date Filed: 09/28/2021




                                          No. 20-60750


           This court has also consistently held that “[b]ecause the level of proof
   required to establish eligibility for withholding of removal is higher than that
   required for asylum, failure to establish eligibility for asylum is dispositive of
   claims for withholding of removal.” Majd v. Gonzales, 446 F.3d 590, 595 (5th
   Cir. 2006); see Munoz-Granados v. Barr, 958 F.3d 402, 408 (5th Cir. 2020).
   Because petitioners fail to demonstrate their membership in a cognizable
   PSG as required for asylum, they necessarily fail to satisfy the more stringent
   standard for withholding of removal. See Efe v. Ashcroft, 293 F.3d 899, 906
   (5th Cir. 2002).
           DENIED.




   the extent Torres-De Cabrera contends that the IJ was required to ensure that her PSG was
   consistent with her testimony and failed to do so, we have explained that an IJ “does not
   have a duty to act as an advocate for the alien” particularly where, as here, the applicant is
   represented by counsel. Arteaga-Ramirez v. Barr, 954 F.3d 812, 813 (5th Cir. 2020).


                                                 3